DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. A new examiner, David A. Montanari, has taken over prosecution over the instant application.
2. Claims 1, 2, 10, 14, 19 and 36 have been amended.
3. Claims 41-51 are new.
4. In view of Applicant’s arguments and amendments, the 112b rejections are withdrawn.
5. In view of Applicant’s arguments and amendments, the written description rejection is withdrawn.
6. In view of Applicants amendment to the claims the scope of enablement rejection has been amended as set forth below.
7. In view of Applicant’s arguments and amendments, the 103 rejection is withdrawn. Applicant’s arguments are persuasive that the cited art does not teach or suggest a combination of one or more EGFR pathway inhibitors, a Notch inhibitor and one or more Wnt inhibitors.
8. Claims 1, 2, 10-14, 19, 36, 37 and 41-51 are examined in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 10, 12-14, 36, 37 and 41-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
(a) a method of culturing and differentiating intestinal progenitor cells into enteroendocrine cells and enriching the culture for enteroendocrine cells comprising,
(b) culturing the cells of step (a) in a medium comprising an epidermal growth factor receptor (EGFR) pathway inhibitor, a Notch inhibitor, an effective amount of IWP-2, wherein said intestinal progenitor cells differentiate into enteroendocrine cells, thereby enriching the culture for enteroendocrine cells,
does not reasonably provide enablement for using any species of Wnt inhibitor other than an effective amount of IWP-2 an no species of progenitor cell other than intestinal progenitor cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is ''undue'' (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
	The breadth of the claimed invention encompasses using any species of Wnt inhibitor to  and any species of epithelial progenitor to practice the claimed invention.
	However, a review of the art and the specification teaches that only an effective amount of the Wnt inhibitor IWP-2 enables the differentiation and culturing of intestinal progenitor cells into EECs as claimed.
	Working Examples
	The specification teaches in example 1 the differentiation of Lgr5+ stem cells (intestinal epithelial stem cells) and that two different methods were used to inhibit Wnt signaling, the first is using the inhibitor IWP-2 an the second is withdraw of R-spondin1 (which caused the immediate loss of Lgr5GFP expression) (pg. 105 lines 21-28). The specification teaches that “IWP treatment poses a milder Wnt inhibition that depends on dilution of ligands through proliferation.” (pg. 105 lines 28-29). 
Regarding the blocking of EGFR, Notch and Wnt to obtain EECs the specification teaches (emphasis added):
“EECs represent fewer than 1% of the cell of the intestinal epithelium, yet together form the largest endocrine organ in the human body in terms of cell number (Latorre ef al. (2016)
Neurogastroenterology and motility: the official journal of the European Gastrointestinal Motility Society 28(5):620-630). EECs have been proposed to act as sensors of luminal content such as nutrients and microorganisms, and regulate physiological responses like glucose sensitivity, gastric emptying, mood and appetite through the secretion of hormones (Janssen and Depoortere (2013) TEM 24:92-100). The functional study of EECs has been hampered by a lack of robust in vitro systems to generate these cells in large amounts. We have previously reported the directed differentiation of stem cells into secretory cells by Notch inhibition (van Es ef al. (2005) Nature 435:959-963). Paneth cell formation requires active Wnt signalling combined with Notch inhibition (van Es et al. (2012) Nature cell biology 14:1099-1104; van Es et al. (2005) Nature 435:959-963), and combined inhibition of Wnt and Notch signalling generates mainly Goblet cells (van Es ef al. (2005) Nature 435:959-963; Yin et al. (2014) Nature Methods 11:106-112). By combining inhibition of EGFR pathway with Wnt and Notch blockage, EECs of a diversity of types are efficiently formed in primary cell culture. EGFR signalling has been shown to be important for the production of Goblet cells (Heuberger ef al. (2014) Proceedings of the National Academy of Sciences of the United States of America 111:3472-3477). We believe that simultaneous inhibition of enterocyte, Paneth and Goblet cell fate by inhibiting Notch, Wnt and EGFR signaling respectively, is the key to the generation of EECs. (pg. 114 line 17 bridge pg. 115 lines 1-3).

	However, while Applicant has discovered that combining the inhibition of EGFR, Notch and Wnt signaling and direct the differentiation of intestinal progenitor cells towards EECs, this does not enable the use of any species of Wnt inhibitor. 
	For example, Haegebarth et al. (2009, American J. Pathology, Vol. 174, pgs. 715-721) teach “The Wnt signaling pathway plays an important and perhaps universal role in the maintenance and the activation of proliferation of SC reservoirs.25 There is strong genetic evidence that Wnt signaling plays critical roles in the regulation of epithelial SCs in the intestinal tract2,26 and the HF.14 Progenitors at the bottom of the intestinal crypt accumulate nuclear β-catenin, a hallmark of active Wnt signaling.27 Abrogation of Wnt signaling by removal of Tcf4 or β-catenin or by overexpression of the Wnt inhibitor Dickkopf 1 (Dkk-1) results in a complete loss of proliferation, supporting the notion that Wnt signaling is the dominant force behind proliferative activity in intestinal crypts.” (pg. 717 col. 2 parag. 4 lines 1-13).
	The art continues to teach that a variety of species of Wnt inhibitor are lethal to intestinal epithelial progenitor cells (IECs). For example, Wei et al. (2015, R&D Systems, Abstract) teach that “The Wnt inhibitors WIF-1, Dkks, and sFRPs induce IEC cell death and antagonize the survival activity of Wnts in a dose-dependent manner.” (lines 7-9 of the abstract).

	Regarding the differentiation of epithelial progenitor cells as claimed, the skilled artisan would also find this unpredictable. For example, the art teaches that epithelial stem cells occur in multiple distinct tissues such as the intestine, hair follicle bulge, corneal limbus and mammary gland terminal end bud and that Wnt and Notch signaling is not identical in all epithelial stem cells and that signaling can have different and opposite effects depending on the species of the epithelial progenitor cell (see Blanplain et al. 2007, Cell, Vol. 128(3), pgs. 445-458, see Figure 1 and pg. 6 parag. 4 bridge pg. 9).
The art continues to teach that Notch inhibition in limbal epithelial progenitor cells prevents their further differentiation (Gonzalez et al., Scientific Reports, Vol. 9, pgs. 1-11, see Abstract).
	Similarly, Chai et al. (2012, PNAS, Vol. 109(21), pgs. 8167-8172) teach that epithelial progenitor cells (Lgr5+) from the postnatal cochlea when exposed to a Wnt inhibitor have a decrease in proliferation (pg. 8171 col. 1 parag. 1). 
	Accordingly, the skilled artisan would find that Notch and Wnt signaling is not converser across different species of epithelial progenitor cell. Further the specification does not teach the differentiation of any progenitor cells other than intestinal progenitor cells using a combination of an EGFR receptor pathway inhibitor, a Notch inhibitor and a Wnt inhibitor. 
	Conclusion
	Thus, while Applicant has demonstrated that an effective amount of IWP-2 (in combination with an EGFR inhibitor and a Notch inhibitor) was successful for the differentiation of intestinal progenitor cells into enteroendocrine cells, this does not enable the claimed method to use any species of Wnt inhibitor or any species of epithelial progenitor cell. As set forth in the examples and corroborated by the teachings in the art, the inhibition of Wnt on intestinal progenitor cells requires an effective amount which does not stop proliferation of cells and/or kill the cells. As Wei teaches above, three different species of Wnt inhibitor all induced cell death in intestinal epithelial progenitor cells, and the skilled artisan would find that the required dilution of IWP-2, thus obtaining an effective amount, as demonstrated in Example 1 of the specification would result in unpredictability when culturing or differentiating intestinal progenitor cells with a Wnt inhibitor of any species other than an effective amount of IWP-2.
	Thus the skilled artisan would require an undue amount of experimentation without a predictable degree of success to make and use the invention as claimed and thus limiting the claimed invention to the scope set forth above is proper.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that in particular, “[t]he inventors have surprisingly found that inhibition of the EGFR pathway can induce quiescence of Lgr5+ stem cells in vitro.” Specification at page 95, lines 1-4 (emphases added), see also, Example 1. Cell cycle exit facilitates differentiation, and the inventors have found that the quiescent Lgr5+ cells which have been treated with an EGFR pathway inhibitor readily differentiate into various cell types. See, e.g., Example 2, which demonstrates differentiation to enteroendocrine cells (EECs)). One of ordinary skill in the art at the priority date was aware that Lgr5 is a general marker of epithelial stem cells. Therefore, one of ordinary skill in the art would have understood that the advantageous effect of inducing quiescence of these cells, and thereby improving differentiation, is broadly applicable to differentiation of epithelial progenitors into various cell types.
The advantages of the methods of the invention are demonstrated in the context of intestinal differentiation to EECs, e.g., for the generation of intestinal organoids enriched in EECs, as shown in Examples 3 and 4 for murine and human organoids, respectively. Applicant asserts that one of ordinary skill in the art would have appreciated that the same advantages would be applicable to other cell types.
Examiner’s Response
While Applicants arguments have been fully considered they are not found persuasive. As set forth above, the claimed invention is not enabled for any epithelial progenitor cell as claimed and using any species of Wnt inhibitor. While the cells may all share the Lgr5 marker, the art teaches that the Notch and Wnt signaling pathways are not all conserved in function across different species of epithelial progenitor cell. Thus the claimed invention is limited to the differentiation and culturing of intestinal progenitor cells.

Conclusion
No claims are allowed. Claim 11 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632